Exhibit 21 SCHEDULE OF SUBSIDIARIES The following is a list of the registrant’s subsidiaries at March 11, 2010. Name of Organization State of Incorporation West Coast Bank Oregon West Coast Trust Company, Inc. Oregon Totten Inc. Washington West Coast Statutory Trust III Connecticut West Coast Statutory Trust IV Connecticut West Coast Statutory Trust V Delaware West Coast Statutory Trust VI Delaware West Coast Statutory Trust VII Delaware West Coast Statutory Trust VIII Delaware Park Place Condos, LLC Oregon Carrington Square Developer, LLC Oregon
